Name: Council Regulation (EEC) No 3454/80 of 22 December 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats and Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  foodstuff;  plant product
 Date Published: nan

 Avis juridique important|31980R3454Council Regulation (EEC) No 3454/80 of 22 December 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats and Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables Official Journal L 360 , 31/12/1980 P. 0016 - 0016 Greek special edition: Chapter 03 Volume 32 P. 0122 Spanish special edition: Chapter 03 Volume 20 P. 0074 Portuguese special edition Chapter 03 Volume 20 P. 0074 COUNCIL REGULATION (EEC) No 3454/80 of 22 December 1980 amending Regulation No 136/66/EEC on the establishment of a common organization of the market in oils and fats and Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 thereof, Having regard to the proposal from the Commission, Whereas Article 21 of the Act introduces into Regulation No 136/66/EEC (1), as last amended by Regulation (EEC) No 1917/80 (2), an Article 42b making provision for the adoption of specific measures in respect of fresh and processed olives; Whereas prepared and preserved olives do not fall within the scope of Regulation No 136/66/EEC ; whereas an addition should be made to the list of products to which the said Regulation applies, and to amend in consequence Regulation (EEC) No 516/77 (3), HAS ADOPTED THIS REGULATION: Article 1 1. The following two subheadings shall be added to Article 1 (2) (d) of Regulation 136/66/EEC: >PIC FILE= "T0017721"> 2. Headings 20 701 and 20 702 in Article 1 of Regulation (EEC) No 516/77 shall be replaced by the following: >PIC FILE= "T0017722"> Article 2 This Regulation shall enter into force on 1 January 1981. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1) OJ No 172, 30.9.1966, p. 3025/66. (2) OJ No L 186, 19.7.1980, p. 1. (3) OJ No L 73, 21.3.1977, p. 1.